TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00373-CV


                                   Roberto Salais, Appellant

                                                 v.

                           The Attorney General of Texas, Appellee




            FROM THE 395TH DISTRICT COURT OF WILLIAMSON COUNTY
NO. 19-0798-F395, THE HONORABLE DAWN ELIZABETH BAARDSEN, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant’s brief was originally due on July 17, 2019. On August 15, 2019, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by August 26, 2019, would result in the dismissal of this appeal for want

of prosecution. To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Triana and Smith

Dismissed for Want of Prosecution

Filed: September 13, 2019